THE THIRTEENTH COURT OF APPEALS

                                   13-20-00311-CV


                        La Joya Housing Authority Association
                                         v.
                                   Jesus Medina


                                  On Appeal from the
                  County Court at Law No. 6 of Hidalgo County, Texas
                         Trial Court Cause No. CL-18-2694-F


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERS judgment in

accordance with its opinion. Costs of the appeal are adjudged against appellee.

      We further order this decision certified below for observance.

October 7, 2021